UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No.1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-32249 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida 98-0222013 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 16F, NationalDevelopmentBankTower, No. 2, Gaoxin 1st. Road, Xi’an, PRC (Address of principal executive offices) (Zip Code) 011-86-29-88377161 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 11, 2011 Common Stock, $0.001 par value per share Preferred Stock, $0.001 par value per share 25,690,402 shares 1,456,647 shares EXPLANATORY NOTE The purpose of the Amendment No. 1 on Form 10-Q/A to SkyPeople Fruit Juice, Inc.'s Quaterly Report of Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the "Form 10-Q"), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the oringinal Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6. Exhibits EXHIBIT NUMBER DESCRIPTION 3.1 Bylaws of the Company, as amended* 10.1 Indemnification Agreement between the Company and Yongke Xue* 10.2 Indemnification Agreement between the Company and Xiaoqin Yan* 10.3 Indemnification Agreement between the Company and Guolin Wang* 10.4 Indemnification Agreement between the Company and Spring Liu* 10.5 Indemnification Agreement between the Company and John W. Smagula* 10.6 Indemnification Agreement between the Company and Norman Ko* 31.1 Certification pursuant to Exchange Act Rules 13a-15(e) and 15d-15(e), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002;* 31.2 Certification pursuant to Exchange Act Rules 13a-15(e) and 15d-15(e), as adopted pursuant to Section 302 of the Sarbanes-OxleyAct of 2002;* 32 Certification pursuant to 18 U.S.C. 1350.* 101.INS XBRL Instance Document** 101.SCH XBRL Schema Document** 101.CAL XBRL Calculation Linkbase Document** 101.DEF XBRL Definition Linkbase Document** 101.LAB XBRL Label Linkbase Document** 101.PRE XBRL Presentation Linkbase Document** *Previously filed or furnished as an exhibit to SkyPeople Fruit Juice, Inc.'s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011. **As provided in Rule 406T of Regulation S-T, this information shall not be deemed “filed” for purposes of Section 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934 or otherwise subject to liability under those sections, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SKYPEOPLE FRUIT JUICE, INC. By: /s/ Xue Yongke Xue Yongke Chief Executive Officer (Principal Executive Officer) Dated: August 22, 2011 By: /s/ Spring Liu SPRING LIU Chief Financial Officer (Principal Financial Officer) Dated: August 22, 2011
